Citation Nr: 1541174	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-37 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  

This case was previously before the Board of Veterans' Appeals (Board) in June 2011, when it was remanded for further development.  Following the requested development, the case was transferred the RO in Muskogee, Oklahoma, the VA central processing site for adjudicating appeals based on the claimed exposure to mustard gas.  The Muskogee RO confirmed and continued the denial of entitlement to service connection for a respiratory disorder, claimed as a residual of mustard gas exposure.  Thereafter, the case was returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's respiratory disorder is the result of his exposure to a mustard agent in service.  


CONCLUSION OF LAW

A respiratory disorder is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.316 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his a claim of entitlement to service connection for a respiratory disorder.  In this case, however, the Board is taking action favorable toward the appellant by granting the claim.  Any error in notifying or assisting him in the development of his claim would be harmless.  Accordingly, the VA's duty to notify and assist the Veteran in the development of his claim need not be further considered, as this decision poses no risk of prejudice to the Veteran.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The Veteran contends that his current respiratory disorder is the result of his in-service exposure to hazardous chemicals, including mustard gas.  Generally, exposure to the specified vesicant agents during active military service under the circumstances described below together with the subsequent development of any of the indicated conditions is sufficient to establish service connection for that condition:  (1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: Nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin.  (2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease.  (3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  38 C.F.R. § 3.316.

The Veteran has a current respiratory disorder, diagnosed primarily as congenital lobar emphysema associated with Swyer-Jacob-McLeod Syndrome.  Though the lobar emphysema is considered congenital in nature, the report of his service medical records, including the report of his July 1967 service entrance examination and the report of his July 1971 service separation examination are negative for any complaints or clinical findings of a respiratory disorder of any kind.  Thus, he is presumed to have been in sound condition at the time he entered service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

The Veteran's service personnel records show that in November 1970, he received training in exposure to chemical, biological, and radiological (CBR) substances.  Those substances reportedly included mustard gas.  In September 2007, the Veterans Benefits Administration stated that the Veteran's CBR training probably involved a test in which 3 drops of a mustard gas agent were placed on the Veteran's forearm.  The report of his service separation examination shows that he worked in a CBR section for four months at Dona Ana, New Mexico.  

Although the Veteran reports that when he was exposed to the mustard agent in service, he was in a regular military uniform, there is no evidence that he sustained full body exposure.  Thus, his respiratory disorder, including asthma, and emphysema, do not fit the criteria under 38 C.F.R. § 3.316 to be the result of his exposure to a mustard agent.  However, that does not end the inquiry.  The applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's current respiratory disorders were first manifested in October 2003, when VA treatment records showed questionable asthma versus reflux induced bronchoconstriction.  He was referred to the Chest Clinic at his local VA medical center to evaluate his shortness of breath secondary to reactive airways disease, asthma, or chronic obstructive pulmonary disease due to tobacco abuse.  

Since December 2006, the Veteran has been followed by a staff physician at the VA Chest Clinic.  The VA physician is a board-certified pulmonologist and an Assistant Professor of Medicine in the Division of Pulmonary Sciences and Critical Care Medicine at a major American university school of medicine.  In March 2011, the VA physician found that the Veteran's symptoms were consistent with Swyer-James Syndrome, except that the Pulmonary Medicine Textbooks showed that Swyer-James was unilateral in nature.  Because the Veteran's abnormalities were bilateral, the VA physician stated that there were other possible diagnoses or etiologies.  

The VA physician noted that in service, the Veteran had been exposed to mustard gas or sulfur mustard.  The VA physician further noted medical literature that exposure to mustard gas inhalation could lead to persistent and clinically significant lung disease, many years after the exposure.  Therefore, the VA physician concluded that there was at least a 50 percent possibility that the Veteran's exposure could have contributed to his obstructive lung disease and destruction of his lung parenchyma (tissue).  

In August 2011, a second VA physician interviewed and examined the Veteran and reviewed his medical records, as well as the medical literature.  Following that examination, the VA examiner concurred with the Veteran's treating pulmonologist that it was at least as likely as not that the Veteran's respiratory disorder was the result of mustard gas exposure in service.  The VA examiner noted that more delayed reactions could occur due to low dose exposures.  He cited a Swedish study showing that very slight amounts of mustard chemical warfare agents, which did not necessarily bring on acute symptoms, could bring on delayed toxic reactions, possibly due to individual sensitivity and detoxification capacity.  In addition, the VA examiner noted that the Veteran had had additional potential exposure to unknown toxic materials in service in a job he had repairing gas masks.  

Given the Veteran's exposure to a mustard agent in service, his subsequent work for four months in a CBR section in service, and the concurring opinions of the Veteran's treating VA pulmonologist and August 2011 VA examiner, the Board finds that there is a nexus between the Veteran's current respiratory disorder and his exposure to a mustard agent in service.  At the very least, there is an approximate balance of evidence both for and against the claim that his respiratory disability had its onset in service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be granted on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for a respiratory disorder is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


